                  Case 20-18036     Doc 94     Filed 04/15/21    Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                 GREENBELT DIVSION


IN RE:

Mahmoud Musa Abulhawa,
                                                                  Case No. 20-18036
                                                                  Chapter 13

                       Debtor


LINE OF OPPOSITION TO MOTION FOR RELIEF FROM AUTOMATIC STAY

   NOW COMES, Mahmoud Musa Abulhawa, Debtor, by undersigned Counsel, files his line of

Opposition to U.S. Bank National Association (“Movant”,) Motion Seeking Relief from the

Automatic Stay.

   1. Debtor’s Counsel is initiating negotiations with Movant to resolve this matter by

         agreement.




                                            Respectfully Submitted,

                                              /s/Sari Karson Kurland
                                             Sari Karson Kurland, Esq.
                                             The Kurland Law Group
                                             211 Jersey Lane
                                             Rockville, MD 20850
                 Case 20-18036       Doc 94     Filed 04/15/21    Page 2 of 2




                              CERTIFICATE OF SERVICE


I hereby certify that on the 15th day of April 2021, I reviewed the Court’s CM/ECF system, and it
reports that an electronic copy Line of Opposition to Motion for Relief from Automatic Stay will
be served electronically by the Court’s CM/ECF system on the following:


Trustee
Rebecca A. Herr
Chapter 13 Trustee
185 Admiral Cochrane Dr.
Suite 240
Annapolis, MD 21401



Movant
Mark D. Meyer, Esq.
Federal Bar 15070
Rosenberg & Associates, LLC
4340 East West Highway, Suite 600
Bethesda, MD 20814


                                                     /s/Sari Karson Kurland
                                                     Sari Karson Kurland, Esq.
                                                     Maryland Bar No. 09174
                                                     211 Jersey Lane
                                                     Rockville, MD 20850
                                                     301-424-2834
                                                     Skurland2@comcast.net
